963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary L. CRONBAUGH, Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Appellee.
No. 91-3221.
United States Court of Appeals,
Eighth Circuit.Submitted:  April 17, 1992.Filed:  May 21, 1992.

Before McMILLIAN and BOWMAN, Circuit Judges, and EISELE,* Senior District Judge.
PER CURIAM.


1
Gary L. Cronbaugh appeals the District Court's1 affirmance of the Secretary of Health and Human Services' decision to terminate his disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-33 (1988).  We have considered the arguments and, after a careful review of the record, find ourselves in agreement with the District Court's well-reasoned opinion.  See Cronbaugh v. Sullivan, No. C 90-175 (N.D. Iowa July 15, 1991).  An opinion from this Court would add nothing of substance to what the District Court already has said and would lack precedential value.  The judgment of the District Court is therefore summarily AFFIRMED.  See 8th Cir.  R. 47B.



*
 The HONORABLE GARNETT THOMAS EISELE, Senior United States District Judge for the Eastern District of Arkansas, sitting by designation


1
 The Honorable David R. Hansen, United States District Judge for the Northern District of Iowa